Citation Nr: 1511393	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from July 1968 to July 1970.  He received the Combat Infantryman's Badge and Purple Heart, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's representative argued in the February 2015 Appellate Brief that the Veteran has a February 1977 VA neuropsychiatric examination reflected a diagnosis of anxiety neurosis and requested the issue be referred for appropriate action.  The Board notes that the Veteran was granted service connection for residuals of brain concussion, manifested by headaches, etc., and other somatic complaints and neurotic reaction.  Accordingly, the Board construes the representative's argument to be one for an increased rating for his service connected residuals, brain trauma.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. 

The Veteran asserts entitlement to an initial evaluation for his service connected PTSD in excess of 30 percent disabling.  Specifically, he asserts that his symptoms have worsened.  The Board observes that the Veteran was last provided a PTSD examination to address the symptoms and severity of his PTSD in September 2008, a period of more than six years.  Statements submitted by the Veteran since 2010 indicate that his PTSD symptoms may have increased in severity since the 2008 examination.  As such, the Board finds that a new examination is warranted to address the severity of his PTSD.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

As noted in the introduction, the Veteran also has a diagnosis of residuals, brain trauma manifested by headaches etc., and other somatic complaints and neurotic reaction.  To the extent possible the examiner should attempt to distinguish the symptoms related to each of the conditions so each disability can be rated properly. See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 1 (explaining that manifestations can be separately evaluated under another diagnostic code); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (indicating that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted); See e.g. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

The Board is also remanding for updated treatment records from the Cleveland VAMC from May 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers who treated him for his PTSD.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.

Updated VA treatment records since May 2010 should also be associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examination report must include a full psychiatric diagnostic assessment.  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examiner is to comment specifically on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology.  

The examiner is also asked to determine the degree of disability or symptoms resulting from the PTSD as distinguished from the residuals of brain trauma, including neurotic reaction.  If the various manifestations and degree of disability attributable to the PTSD cannot be distinguished from the residuals of brain trauma, the examiner should so indicate and explain the reasons for that conclusion.   

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After completing the above action, the RO should conduct any other development as may be indicated.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






